

	

		III

		109th CONGRESS

		1st Session

		S. RES. 195

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Burr (for himself

			 and Mr. Salazar) submitted the following

			 resolution; which was referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		 RESOLUTION

		Recognizing the spirit of Jacob Mock Doub

		  and his contribution to encouraging youth to be physically active and fit, and

		  expressing support for National Take a Kid Mountain Biking

		  Day.

	

	

		Whereas

			 according to the Centers for Disease Control and Prevention, obesity rates have

			 nearly tripled in adolescents in the United States since 1980;

		Whereas

			 overweight adolescents have a 70 percent chance of becoming overweight or obese

			 adults;

		Whereas

			 research conducted by the National Institutes of Health indicates that, while

			 genetics do play a role in childhood obesity, the large increase in childhood

			 obesity rates over the past few decades can be traced to overeating and lack of

			 sufficient exercise;

		Whereas

			 the Surgeon General and the President’s Council on Physical Fitness and Sports

			 recommend regular physical activity, including bicycling, for the prevention of

			 overweight and obesity;

		Whereas

			 Jacob Mock Jack Doub, born July 11, 1985, was actively involved

			 in encouraging others, especially children, to ride bicycles;

		Whereas

			 Jack Doub, an active youth with an avid interest in the outdoors, was

			 introduced to mountain biking at the age of 11 near Grandfather Mountain, North

			 Carolina, and quickly became a talented cyclist;

		Whereas

			 Jack Doub won almost every cross-country race he entered for 2 years and,

			 between the ages of 14 and 17, became a top national-level downhill and slalom

			 competitor;

		Whereas

			 Jack Doub placed second in the junior expert dual slalom at the 2002 National

			 Off-Road Bicycling Association’s National Championship Series at Snowshoe

			 Mountain, West Virginia;

		Whereas

			 Jack Doub died unexpectedly from complications related to a bicycling injury on

			 October 21, 2002;

		Whereas

			 Jack Doub’s family and friends have joined, in association with the

			 International Mountain Bicycling Association, to honor Jack Doub’s spirit and

			 love of bicycling by establishing the Jack Doub Memorial Fund to promote and

			 encourage children of all ages to learn to ride and lead a physically active

			 lifestyle;

		Whereas

			 the International Mountain Bicycling Association’s worldwide network, which is

			 based in Boulder, Colorado, includes 32,000 individual members, more than 450

			 bicycle clubs, 140 corporate partners, and 240 bicycle retailer members, who

			 coordinate more than 1,000,000 volunteer trail work hours each year and have

			 built more than 5,000 miles of new trails;

		Whereas

			 the International Mountain Bicycling Association has encouraged low-impact

			 riding and volunteer trail work participation since 1988; and

		Whereas

			 National Take a Kid Mountain Biking Day was established in honor

			 of Jack Doub in 2004 by the International Mountain Bicycling Association, and

			 is celebrated on the first Saturday in October of each year: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes—

				(A)the health risks associated with childhood

			 obesity;

				(B)the spirit of Jacob Mock “Jack” Doub;

			 and

				(C)Jack Doub’s contribution to encouraging

			 youth of all ages to be physically active and fit, especially through

			 bicycling;

				(2)supports the goals and ideals of

			 National Take a Kid Mountain Biking Day, which was established

			 in honor of Jack Doub in 2004 by the International Mountain Bicycling

			 Association, and is celebrated on the first Saturday in October of each year;

			 and

			(3)encourages parents, schools, civic

			 organizations, and students to support the International Mountain Bicycling

			 Association’s National Take a Kid Mountain Biking Day to promote

			 increased physical activity among youth in the United States.

			

